UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-51719 LINN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 65-1177591 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Travis, Suite 5100 Houston, Texas 77002 (Address of principal executive offices) (Zip Code) (281)840-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant (1)has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one). Large accelerated filerxAccelerated filer¨Non-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of October30, 2009, there were 129,916,563 units outstanding. TABLE OF CONTENTS Page Glossary of Terms ii Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September30, 2009, and December31, 2008 1 Condensed Consolidated Statements of Operations for the three months and nine months ended September30, 2009, and September30, 2008 2 Condensed Consolidated Statement of Unitholders’ Capital for the nine months ended September30, 2009 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September30, 2009, and September30, 2008 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 45 Part II - Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Submission of Matters to a Vote of Security Holders 46 Item 5. Other Information 46 Item 6. Exhibits 47 Signature 48 i Table of Contents GLOSSARY OF TERMS As commonly used in the oil and gas industry and as used in this Quarterly Report on Form10-Q, the following terms have the following meanings: Bbl.One stock tank barrel or 42 United States gallons liquid volume. Bcf.One billion cubic feet. Bcfe.One billion cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. Btu.One British thermal unit, which is the heat required to raise the temperature of a one-pound mass of water from 58.5 degrees to 59.5 degrees Fahrenheit. MBbls.One thousand barrels of oil or other liquid hydrocarbons. MBbls/d. MBbls per day. Mcf.One thousand cubic feet. Mcfe.One thousand cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MMBbls.One million barrels of oil or other liquid hydrocarbons. MMBtu.One million British thermal units. MMcf.One million cubic feet. MMcf/d. MMcf per day. MMcfe.One million cubic feet equivalent, determined using a ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. MMcfe/d. MMcfe per day. MMMBtu.One billion British thermal units. Tcfe.One trillion cubic feet equivalent, determined using the ratio of six Mcf of gas to one Bbl of oil, condensate or natural gas liquids. ii Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements LINN ENERGY, LLC CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, 2009 2008 (Unaudited) (in thousands, except unit amounts) Assets Current assets: Cash and cash equivalents $ 10,595 $ 28,668 Accounts receivable – trade, net 98,150 138,983 Derivative instruments 290,784 368,951 Other current assets 22,748 27,329 Total current assets 422,277 563,931 Noncurrent assets: Oil and gas properties (successful efforts method) 4,060,403 3,831,183 Less accumulated depletion and amortization (416,766 ) (278,805 ) 3,643,637 3,552,378 Other property and equipment 116,373 111,459 Less accumulated depreciation (20,933 ) (13,171 ) 95,440 98,288 Derivative instruments 213,130 493,705 Other noncurrent assets 64,679 13,718 277,809 507,423 Total noncurrent assets 4,016,886 4,158,089 Total assets $ 4,439,163 $ 4,722,020 Liabilities and Unitholders’ Capital Current liabilities: Accounts payable and accrued expenses $ 125,731 $ 163,662 Derivative instruments 48,042 47,005 Other accrued liabilities 31,839 27,163 Total current liabilities 205,612 237,830 Noncurrent liabilities: Credit facility 1,251,000 1,403,393 Senior notes, net 488,492 250,175 Derivative instruments 44,945 39,350 Other noncurrent liabilities 35,613 30,586 Total noncurrent liabilities 1,820,050 1,723,504 Unitholders’ capital: 121,276,006 units and 114,079,533 units issued and outstanding at September30, 2009, and December31, 2008, respectively 1,994,684 2,109,089 Accumulated income 418,817 651,597 2,413,501 2,760,686 Total liabilities and unitholders’ capital $ 4,439,163 $ 4,722,020 The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September30, Nine Months Ended September30, 2009 2008 2009 2008 (in thousands, except per unit amounts) Revenues and other: Oil, gas and natural gas liquid sales $ 102,989 $ 240,634 $ 274,759 $ 672,092 Gain (loss) on oil and gas derivatives (14,065 ) 845,818 (85,525 ) (293,780 ) Gas marketing revenues 1,351 4,647 3,050 11,056 Other revenues 150 561 1,757 1,682 90,425 1,091,660 194,041 391,050 Expenses: Lease operating expenses 33,453 33,503 100,322 78,154 Transportation expenses 6,367 5,683 11,850 12,674 Gas marketing expenses 98 4,061 1,318 9,581 General and administrative expenses 19,655 18,692 63,247 55,788 Exploration costs 861 268 4,625 2,949 Bad debt expenses 500 1,436 500 1,436 Depreciation, depletion and amortization 49,440 52,004 151,934 147,259 Taxes, other than income taxes 5,965 17,242 21,414 47,843 (Gain) loss on sale of assets and other, net 1,999 ― (24,717 ) ― 118,338 132,889 330,493 355,684 Other income and (expenses): Interest expense, net of amounts capitalized (28,025 ) (22,574 ) (65,696 ) (71,199 ) Loss on interest rate swaps (25,709 ) (9,694 ) (25,362 ) (17,483 ) Other, net (757 ) (3,558 ) (1,987 ) (8,034 ) (54,491 ) (35,826 ) (93,045 ) (96,716 ) Income (loss) from continuing operations before income taxes (82,404 ) 922,945 (229,497 ) (61,350 ) Income tax expense (58 ) (1,002 ) (379 ) (1,047 ) Income (loss) from continuing operations (82,462 ) 921,943 (229,876 ) (62,397 ) Discontinued operations: Gain (loss) on sale of assets, net of taxes — 162,442 (718 ) 161,120 Income (loss) from discontinued operations, net of taxes (1,247 ) (1,774 ) (2,186 ) 12,387 (1,247 ) 160,668 (2,904 ) 173,507 Net income (loss) $ (83,709 ) $ 1,082,611 $ (232,780 ) $ 111,110 Income (loss) per unit – continuing operations: Units – basic $ (0.69 ) $ 8.01 $ (1.97 ) $ (0.55 ) Units – diluted $ (0.69 ) $ 8.01 $ (1.97 ) $ (0.55 ) Income (loss) per unit – discontinued operations: Units – basic $ (0.01 ) $ 1.39 $ (0.03 ) $ 1.52 Units – diluted $ (0.01 ) $ 1.39 $ (0.03 ) $ 1.52 Net income (loss) per unit: Units – basic $ (0.70 ) $ 9.40 $ (2.00 ) $ 0.97 Units – diluted $ (0.70 ) $ 9.40 $ (2.00 ) $ 0.97 Weighted average units outstanding: Units – basic 119,792 114,321 116,610 114,111 Units – diluted 119,792 114,345 116,610 114,111 Distributions declared per unit $ 0.63 $ 0.63 $ 1.89 $ 1.89 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENT OF UNITHOLDERS’ CAPITAL (Unaudited) Units Unitholders’ Capital Accumulated Income Treasury Units (at Cost) Total Unitholders’ Capital (in thousands) December31, 2008 114,080 $ 2,109,089 $ 651,597 $ ― $ 2,760,686 Sale of units, net of underwriting discounts and expenses of $4,533 6,325 98,248 ― ― 98,248 Issuance of units 1,058 ― Cancellation of units (187 ) (2,696 ) ― 2,696 ― Purchase of units ― ― (2,696 ) (2,696 ) Distributions to unitholders (221,430 ) ― ― (221,430 ) Unit-based compensation expenses 11,473 ― ― 11,473 Net loss ― (232,780 ) ― (232,780 ) September30, 2009 121,276 $ 1,994,684 $ 418,817 $ ― $ 2,413,501 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents LINN ENERGY, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September30, 2009 2008 (in thousands) Cash flow from operating activities: Net income (loss) $ (232,780 ) $ 111,110 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion and amortization 151,934 152,017 Unit-based compensation expenses 11,473 12,376 Bad debt expenses 500 1,436 Amortization and write-off of deferred financing fees and other 14,231 12,853 (Gain) loss on sale of assets, net (22,572 ) (161,120 ) Mark-to-market on derivatives: Total losses 110,887 311,263 Cash settlements 299,114 (72,416 ) Cash settlements on canceled derivatives 48,977 (81,358 ) Premiums paid for derivatives (93,606 ) (129,520 ) Changes in assets and liabilities: (Increase) decrease in accounts receivable – trade, net 39,260 (99,448 ) (Increase) decrease in other assets 365 (3,821 ) Decrease in accounts payable and accrued expenses (3,232 ) (15,810 ) Increase in other liabilities 5,573 5,226 Net cash provided by operating activities 330,124 42,788 Cash flow from investing activities: Acquisition of oil and gas properties (116,694 ) (573,096 ) Development of oil and gas properties (152,149 ) (249,833 ) Purchases of other property and equipment (5,832 ) (5,309 ) Proceeds from sale of properties and equipment 26,682 744,133 Net cash used in investing activities (247,993 ) (84,105 ) Cash flow from financing activities: Proceeds from sale of units 102,781 ― Purchase of units (2,696 ) (1,981 ) Proceeds from borrowings 599,203 1,422,000 Repayments of debt (513,893 ) (1,095,116 ) Distributions to unitholders (221,430 ) (217,331 ) Financing fees, offering expenses and other, net (64,169 ) (20,427 ) Net cash provided by (used in) financing activities (100,204 ) 87,145 Net increase (decrease) in cash and cash equivalents (18,073 ) 45,828 Cash and cash equivalents: Beginning 28,668 1,441 Ending $ 10,595 $ 47,269 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents LINN ENERGY, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation Nature of Business Linn Energy, LLC (“LINN Energy” or the “Company”) is an independent oil and gas company focused on the development and acquisition of long-life properties which complement its asset profile in producing basins within the United States. Principles of Consolidation and Reporting The condensed consolidated financial statements at September30, 2009, and for the three months and nine months ended September30, 2009, and September30, 2008, are unaudited, but in the opinion of management include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the results for the interim periods.Subsequent events were evaluated through the issuance date of the financial statements, November4, 2009.Certain information and note disclosures normally included in annual financial statements prepared in accordance with United States generally accepted accounting principles (“GAAP”) have been condensed or omitted under Securities and Exchange Commission (“SEC”) rules and regulations, and as such this report should be read in conjunction with the financial statements and notes in the Company’s Annual Report on Form10-K for the year ended December31, 2008.The results reported in these unaudited condensed consolidated financial statements should not necessarily be taken as indicative of results that may be expected for the entire year. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries.All significant intercompany transactions and balances have been eliminated upon consolidation. Presentation Change Certain amounts in the condensed consolidated financial statements and notes thereto have been reclassified to conform to the 2009 financial statement presentation.In particular, the condensed consolidated statements of operations include categories of expense titled “lease operating expenses,” “transportation expenses,” “exploration costs,” “taxes, other than income taxes” and “(gain) loss on sale of assets and other, net” which were not reported in prior period presentations.The new categories present expenses in greater detail than was previously reported and all comparative periods presented have been reclassified to conform to the 2009 financial statement presentation.There was no impact to net income (loss) for prior periods. Discontinued Operations The
